DETAILED ACTION
This office action is responsive to the preliminary amendment filed 1/4/2022.  As directed, claims 1-3 and 8 have been amended, claims 15-20 have been added, and no claims have been canceled. Thus claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprising” appears on line 1 which is considered a legal phrase.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilcher et al. (8,740,917) in view of Zelickson et al. (2014/0202493).
Regarding claim 1, Pilcher discloses a massage device a massaging surface (i.e. upper surface) comprising a plurality of massaging elements (i.e. 70, 72; fig. 15 80, 82, 84; fig. 17; 90, 92; fig. 19, 100; 1022; fig. 21)  moveable relative to each other (i.e. fig. 16 and 19 shows the elements moving relative to each other) the massaging surface is adapted such that when applying the massaging surface to a skin surface, and moving the massaging elements (i.e. 70, 72; 90, 92)  relative to each other, two differently directed forces are simultaneously exercised by the massaging elements (70, 72; 90, 92)  on the skin surface (as shown, the elements move in opposite side to side motion creating opposing forces; col. 9 lines 13-16) thereby causing simultaneous pinching and stretching of the skin surface in between the massaging elements (col. 10 lines 35-50).
Pilcher teaches in figs. 15 and 17 first (i.e. 84) and third (i.e. 82) massaging elements fixed on a plate (col. 10 lines 5-15) and a second element (i.e. 70, 72, 80) movable relative to the first and second (col. 10 lines 5-15) but does not specifically disclose a second massaging element is fixed on a second plate wherein the first plate positioned on top of the second plate- wherein the second massaging element protrudes the first plate.  However, Zelickson teaches a first plate (408) and a second plate (404) wherein the first plate (408) is positioned on top of the second plate (figs. 20 and 21 indicate the manner of assembly wherein plate 408 is positioned on top of plate 404 with bristles oaf plate 404 extending through plate 408; 9[0113] last 15 lines) wherein the second massaging element protrudes the first plate through central through holes ([0113] last 15 lines disclose forming second plate 404 massage elements 700 to be longer so as to extend through the top plate and be aligned with the massage elements on the first plate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of Pilcher to include a top plate and bottom plate as taught by Zelickson to provide the advantage of motion variability and for various massage effects to meet a user’s preference and need. 
Regarding claims 2 and 16, Pilcher discloses wherein a net-result of the two differently directed forces exercised on the skin surface is about zero (col. 9 lines 8-12, col. 13 lines 50-67 disclose that the motions are equal and opposite such that net force would be zero).	
Regarding claim 3, Pilcher discloses a second element (i.e. one of 70, 72; fig. 16) located between a first (one of 84 i.e. on one side of the diameter) and a third (an opposing one of 84 on the opposite side of ft. diameter); the second element (70, 72) being movable (col. 10 lines -20).  Alternatively, first and third elements (82; fig. 18) are stationary relative to a middle second element (80). 
Regarding claims 4 and 17, the modified Pilcher disclose the first plate is rotationally moveable relative to the second plate ([0130] last 10 lines of Zelickson).
Regarding claim 5, the modified Pilcher discloses dimensions of the through-hole (central openings for protrusion)  and the second massaging element  are adapted to allow an arcuate or circular movement of the second massaging element within the through-hole ([0130] last 10 lines of Zelickson discloses elliptical movement).
Regarding claims 6 and 18, Pilcher discloses the first-plate is fixed within the massaging device (col. 7 lines 1-10col. 7 lines 43-50, col. 10 lines 1-15).
Regarding claims 7 and 19, the modified Pilcher disclose the first plate is rotationally moveable relative to the second plate- ([0130] last 10 lines of Zelickson).
Regarding claim 8, Pilcher discloses a second element (i.e. one of 70, 72; fig. 16) located between a first (one of 84 i.e. on one side of the diameter) and a third (an opposing one of 84 on the opposite side of the diameter); the second element (70, 72) being located and movable within a confined space (i.e. fig. 16 shows the confined spaces for movement) (col. 10 lines -20).  Alternatively, first and third elements (82; fig. 18) are stationary relative to a middle second element (80). 
Regarding claims 9 and 10, Pilcher discloses a driver but does not specifically disclose a motor.  However, Zelickson teaches a motor (abstract lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver of Pilcher to be a motor a taught by Zelickson to provide the advantage of cost efficiency and ease of maintenance since motor parts are common.
Regarding claim 11, the modified Pilcher discloses the means for moving the plurality of massaging element-relative to each other (motor) is attached to the massaging device via a resilient material (i.e. 984, 986; fig. 33 of Zelickson) the resilient material being flexible in one direction and resilient in other directions ([0132] lines 1-6 of Zelickson).
Regarding claim 12, Pilcher discloses wherein a net-result of the two differently directed forces exercised on the skin surface is about zero and thus reduced. (col. 9 lines 8-12 disclose that the motions are equal and opposite such that net force would be zero).  The modified Pilcher discloses the motor is attached to the massaging device via mechanical linkages (i.e. 24, 988; fog. 33 of Zelickson).
Regarding claim 13, Pilcher discloses at least a part of the massaging elements are individually displaceable (col. 11 lines 1-5 disclose individual spacing adjustment).
Regarding claims 14 and 20, Pilcher substantially teaches the claimed invention except for a hand-held personal care device.  However, Zelickson teaches a hand-held device (1350). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plates of Pilcher with a hand-held device as taught by Zelickson to provide the advantage of enhanced ease of use.
Regarding claim 15, Pilcher discloses a massage device a massaging surface (i.e. upper surface) comprising a plurality of massaging elements (i.e. 70, 72; fig. 15 80, 82, 84; fig. 17; 90, 92; fig. 19, 100; 1022; fig. 21)  moveable relative to each other (i.e. figs. 16 and 19 show the elements moving relative to each other) the massaging surface is adapted such that when applying the massaging surface to a skin surface, and moving the massaging elements (i.e. 70, 72; 90, 92)  relative to each other, two differently directed forces are simultaneously exercised by the massaging elements (70, 72; 90, 92)  on the skin surface (as shown, the elements move in opposite side to side motion creating opposing forces; col. 9 lines 13-16) thereby causing simultaneous pinching and stretching of the skin surface in between the massaging elements (col. 10 lines 35-50).
Pilcher teaches in figs. 15 and 17 first (i.e. 84) and third (i.e. 82) massaging elements fixed on a plate (col. 10 lines 5-15) and a second element (i.e. 70, 72, 80) movable relative to the first and second (col. 10 lines 5-15) and wherein the second  massage element (i.e. 70, 72, 80) moves away from the first massage element (i.e. at least one bristle 80) and approaches the third massaging element (i.e. figs. 15 and 17 show that at least one moving bristle i.e. 80 can move away from at least one bristle 84 (see arrows) while moving toward a bristle 82; For example, when bristle 80 moves to the left, it moves way from a bristle 84 located on the right and towards a bristle 82 located near the left side) but does not specifically disclose a second massaging element is fixed on a second plate wherein the first plate positioned on top of the second plate- wherein the second massaging element protrudes the first plate.  However, Zelickson teaches a first plate (408) and a second plate (404) wherein the first plate (408) is positioned on top of the second plate (figs. 20 and 21 indicate the manner of assembly wherein plate 408 is positioned on top of plate 404 with bristles oaf plate 404 extending through plate 408; 9[0113] last 15 lines) wherein the second massaging element protrudes the first plate through central through holes ([0113] last 15 lines disclose forming second plate 404 massage elements 700 to be longer so as to extend through the top plate and be aligned with the massage elements on the first plate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of Pilcher to include a top plate and bottom plate as taught by Zelickson to provide the advantage of motion variability and for various massage effects to meet a user’s preference and need. 

Response to Arguments











Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 1st full paragraph that two differently directed forces are not simultaneously exercised.  Examiner respectfully disagrees.  As shown in figs. 13a-13d and 16 of Pilcher, due to minimal slippage, when the massage elements move, a portion of the skin on one side of the element is stretched while a portion of the skin in the opposing side is compressed; see col. 13 lines 45-67.   For example, when moved the left, the bristles will compress the skin on the left side while stretching the skin to the right of the bristles.  Thus, Pilcher teaches this limitation as claimed.
Applicant argues on page 18 2nd full paragraph that Pilcher does not disclose pinching and stretching of the skin.  Examiner respectfully disagrees.  Pilcher teaches in col. 10 lines 32-50 compressing and stretching of the skin to deform the skin and col. 1 3lines 35-45 disclose providing tension and compression in the tension/compression mode.  Thus, Pilcher teaches this limitation as claimed.
Applicant argues on page 8 last paragraph that Zelickson does not teach the first plate is movable relative to the 2nd plate.  However, Examiner notes that Zelickson is not relied on for this limitation.  Thus, the combination of Pilcher and Zelickson teaches this limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785